13-1742
    Rosenfeld v. Hostos Community College


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    19th day of February, two thousand fourteen.

    PRESENT:
                AMALYA L. KEARSE,
                RALPH K. WINTER,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Harvey Rosenfeld,

                              Plaintiff-Appellant,

                     v.                                                  13-1742

    Hostos Community College,

                              Defendant-Appellee.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                         Harvey Rosenfeld, Pro Se, Bronx, NY

    FOR DEFENDANT-APPELLEE:                          Larry A. Sonnenshein, Avshalom Yotam, Office of
                                                     the Corporation Counsel, for Michael A. Cardozo,
                                                     Corporation Counsel of the City of New York, New
                                                     York, NY
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Furman, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-appellant Harvey Rosenfeld, proceeding pro se, appeals from the district court’s

grant of summary judgment to defendant-appellee, Hostos Community College (“Hostos”), as to

Rosenfeld’s Age Discrimination in Employment Act claims premised on Hostos’s decision not

to reappoint Rosenfeld as an adjunct professor. We assume the parties’ familiarity with the

underlying facts and issues on appeal, which we refer to only as necessary to explain our

decision to affirm.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P.,

321 F.3d 292, 300 (2d Cir. 2003). We are required to resolve all ambiguities and draw all

reasonable inferences in favor of the nonmoving party. See Nationwide Life Ins. Co. v. Bankers

Leasing Assoc., 182 F.3d 157, 160 (2d Cir. 1999) (citing Cronin v. Aetna Life Ins. Co., 46 F.3d
196, 202 (2d Cir. 1995)). Summary judgment is appropriate “[w]here the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       An independent review of the record and relevant case law reveals no error in the district

court’s grant of summary judgment to the defendant because, for the reasons stated in the district

court’s order, no reasonable fact-finder could conclude that Rosenfeld put forth sufficient


                                                2
evidence allowing for an inference of age discrimination or that the performance-related issues

on which Hostos relied in its decision not to reappoint Rosenfeld were mere pretext.

Accordingly, we affirm substantially for the reasons set forth by the district court in its thorough

and well-reasoned order.

       We have considered Rosenfeld’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3